DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
2.	Claims 1-24 are currently pending for examination.

Claim Objections
3.	Claim 9  is objected to because of the following informalities:  “assigning of the driver…” should be “assigning the driver…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	Claims 10 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 10 and 22 , the phrase "preferentially selected" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1, 3-11, 13 and 15-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rahal-Arabi et al. (Rahal-Arabi; US 2018/0164108).
	For claim 1, Rahal-Arabi discloses a method of characterizing the performance of a driver and a plurality of routes [E.g. 0015: the navigation system identifies to the user a safe driving route and/or a low stress driving route that is optimized for safety and/or low driver stress level. The safe driving route and/or low stress driving route can be implemented in response to many different data points, for example, including static public databases, dynamic public databases, internal and external sensor measurements, driving history data, driver stress sensitivity information, etc. Many factors that can cause less safe driving and/or driving stress that the navigation system (and/or smart vehicle) can consider in determining a safe and/or low stress driving route according to some embodiments. For example, traffic patterns can be considered in some embodiments. These traffic patterns can include, for example, current accident or current heavy traffic locations as well as historic data such as which locations, intersections, etc. have high traffic accident rates. These types of information can be accessed through various accident databases (for example, databases that are compiled and available from state, counties, police stations, etc). In some embodiments, the navigation system can be aware of unsafe, high risk and/or high stress travel areas in order to provide travel routes that are safer, lower stress and/or lower risk routes. Additionally, the safe and/or low stress route can be optimized around (or tailored to) avoiding situations and/or locations that are particularly dangerous and/or stressful to the individual driver (and/or passengers) of the vehicle.], comprising: 
	identifying the plurality of routes [E.g. 0015: the navigation system identifies to the user a safe driving route and/or a low stress driving route that is optimized for safety and/or low driver stress level. The safe driving route and/or low stress driving route can be implemented in response to many different data points, for example, including static public databases, dynamic public databases, internal and external sensor measurements, driving history data, driver stress sensitivity information, etc. Many factors that can cause less safe driving and/or driving stress that the navigation system (and/or smart vehicle) can consider in determining a safe and/or low stress driving route according to some embodiments. For example, traffic patterns can be considered in some embodiments. These traffic patterns can include, for example, current accident or current heavy traffic locations as well as historic data such as which locations, intersections, etc. have high traffic accident rates. These types of information can be accessed through various accident databases (for example, databases that are compiled and available from state, counties, police stations, etc). In some embodiments, the navigation system can be aware of unsafe, high risk and/or high stress travel areas in order to provide travel routes that are safer, lower stress and/or lower risk routes. Additionally, the safe and/or low stress route can be optimized around (or tailored to) avoiding situations and/or locations that are particularly dangerous and/or stressful to the individual driver (and/or passengers) of the vehicle, 0035: Route stress scoring/navigation device 118 is used to optimize a desired safer and/or stress optimized route among various different road options and their associated stress scores to determine a recommended route. In some embodiments, driving route planning is implemented in a manner that can avoid and/or minimize a presence of key potential stress factors on a driving route in an optimized manner.]; 
	receiving a plurality of vehicle events collected or generated by an onboard computing system of a plurality of vehicles via a network [E.g. 0017: f the last time the driver (and/or passenger) went through a particular intersection or on a particular portion of a road, etc. the sensors indicated an increased stress and/or less safe driving, those areas could be avoided in the future (or could be avoided at certain times if there were only certain times or days that the individual was less safe and/or more stressed at certain routing points). In some embodiments, a rain sensor can be used (for example, outside the vehicle) to determine if rain conditions exist. In some embodiments, sensors of the vehicle can be used to determine if the vehicle operated in a way that might indicate a lower vehicle safety level and/or a higher driver stress level under certain conditions (for example, while the rain conditions existed, or while slippery road conditions existed based on input from a weather web site or database, etc.), 0019: The routing determines (and/or learns) characteristics of the driver that help to provide safer and/or low stress route suggestions for that particular driver. For example, if certain situations cause a driver to make sudden lane changes, sudden starts or stops, or otherwise make a driver appear to be tense, those aspects can be factored into making safer and/or low stress navigation routing suggestions, 0029: dynamic sensor measurements from vehicle sensors 108 can include, for example, vehicle camera data (for example, picking up driving hazards or conditions not reported in the above databases, such as the vehicle approaching a group of bicyclists), 0030]; 
	characterizing a difficulty of each of the plurality of routes based on the plurality of vehicle events [E.g. 0035: Route stress scoring/navigation device 118 is used to optimize a desired safer and/or stress optimized route among various different road options and their associated stress scores to determine a recommended route. In some embodiments, driving route planning is implemented in a manner that can avoid and/or minimize a presence of key potential stress factors on a driving route in an optimized manner, 0042: navigation routing can be implemented to include provision of a route alternative that is optimized in response to safety and/or driver stress profile factors. This can be implemented in addition to provision of route alternatives based on expected drive times, speed limits, traffic factors, etc., and the safety and/or stress based alternative can also consider these types of factors as well, since they may also contribute to lower safety and/or higher driver stress, particularly based on response to those factors on the safety and/or stress of the particular driver. Driver sensitivity profile development and updating such as, for example, implemented in optimization 300 of FIG. 3 and/or updating 400 of FIG. 4, can also be based on these and/or other factors, 0043: a navigation system develops a driving route based on minimum time, maximum safety, and/or minimum stress using optimization based on a driver safety profile and/or a driver stress profile. In some embodiments, route optimization is implemented in a manner similar to mapping software used to provide a route based on options such as least travel time, most time on highways, etc. However, in some embodiments, an additional route alternative is available for a navigation system in which a route alternative is available that provides a route based on safety and/or driver stress profile factors instead of or in addition to other routes such as, for example, those based on expected drive time, speed limits, traffic factors, etc. In some embodiments, driver safety and/or sensitivity profile development and updating is included in optimizing a route based on driver safety and/or stress profile factors. In some embodiments, a navigation system provides alternate routes for a driver to choose between, 0017: higher safety and/or low stress routing can be individualized using current individual safety and/or stress information about the driver (and/or passengers) using sensors to detect information such as heart rate, blood pressure, etc., but additionally can be individualized to past experiences of the particular driver (and/or passenger). For example, if the last time the driver (and/or passenger) went through a particular intersection or on a particular portion of a road, etc. the sensors indicated an increased stress and/or less safe driving, those areas could be avoided in the future (or could be avoided at certain times if there were only certain times or days that the individual was less safe and/or more stressed at certain routing points). In some embodiments, a rain sensor can be used (for example, outside the vehicle) to determine if rain conditions exist. In some embodiments, sensors of the vehicle can be used to determine if the vehicle operated in a way that might indicate a lower vehicle safety level and/or a higher driver stress level under certain conditions (for example, while the rain conditions existed, or while slippery road conditions existed based on input from a weather web site or database, etc.)., 0018, 0023, Fig. 3]; and 
	characterizing a performance of the driver based on a subset of the plurality of vehicle events collected or received from the vehicle of the driver [E.g. 0039: At block 302 safety and/or stress scores for available roads are obtained (for example, in some embodiments, they are pulled from a database such as one or more of databases 104, databases 106, history archive 112, and/or driver sensitivity profile 116 of FIG. 1). In some embodiments, at block 302, road data can be pulled from a database. One or more driver stress levels (and/or safety levels) are measured at 304 (for example, in some embodiments, they are measured using one or more of data collector 102, driving condition predictor 110, road stress level evaluator 114 and/or route stress scorer/navigator 118 of FIG. 1). Driver profile optimization 300 then makes a recommendation at 306 that is based on a safety and/or driver stress profile (for example, in some embodiments, using road stress level evaluator 114 based on data from driver sensitivity profile 116 of FIG. 1). Driver profile optimization 300 updates predictive models at 308 (for example, using driving condition predictor 110 and/or road stress level evaluator 114 of FIG. 1), 0040, 0017-0018, Fig. 3]. 
	For claim 3, Rahal-Arabi discloses assigning the driver to a selected route of the plurality of routes based on the characterized performance of the driver, wherein the driver is assigned to the selected route such that: an expected quantity of vehicle events for the selected route is less for the driver than an expected quantity of vehicle events for the selected route for a second driver [E.g. 0035: Route stress scoring/navigation device 118 is used to optimize a desired safer and/or stress optimized route among various different road options and their associated stress scores to determine a recommended route. In some embodiments, driving route planning is implemented in a manner that can avoid and/or minimize a presence of key potential stress factors on a driving route in an optimized manner, 0042: navigation routing can be implemented to include provision of a route alternative that is optimized in response to safety and/or driver stress profile factors. This can be implemented in addition to provision of route alternatives based on expected drive times, speed limits, traffic factors, etc., and the safety and/or stress based alternative can also consider these types of factors as well, since they may also contribute to lower safety and/or higher driver stress, particularly based on response to those factors on the safety and/or stress of the particular driver. Driver sensitivity profile development and updating such as, for example, implemented in optimization 300 of FIG. 3 and/or updating 400 of FIG. 4, can also be based on these and/or other factors, 0043: a navigation system develops a driving route based on minimum time, maximum safety, and/or minimum stress using optimization based on a driver safety profile and/or a driver stress profile. In some embodiments, route optimization is implemented in a manner similar to mapping software used to provide a route based on options such as least travel time, most time on highways, etc. However, in some embodiments, an additional route alternative is available for a navigation system in which a route alternative is available that provides a route based on safety and/or driver stress profile factors instead of or in addition to other routes such as, for example, those based on expected drive time, speed limits, traffic factors, etc. In some embodiments, driver safety and/or sensitivity profile development and updating is included in optimizing a route based on driver safety and/or stress profile factors. In some embodiments, a navigation system provides alternate routes for a driver to choose between, 0017: higher safety and/or low stress routing can be individualized using current individual safety and/or stress information about the driver (and/or passengers) using sensors to detect information such as heart rate, blood pressure, etc., but additionally can be individualized to past experiences of the particular driver (and/or passenger). For example, if the last time the driver (and/or passenger) went through a particular intersection or on a particular portion of a road, etc. the sensors indicated an increased stress and/or less safe driving, those areas could be avoided in the future (or could be avoided at certain times if there were only certain times or days that the individual was less safe and/or more stressed at certain routing points). In some embodiments, a rain sensor can be used (for example, outside the vehicle) to determine if rain conditions exist. In some embodiments, sensors of the vehicle can be used to determine if the vehicle operated in a way that might indicate a lower vehicle safety level and/or a higher driver stress level under certain conditions (for example, while the rain conditions existed, or while slippery road conditions existed based on input from a weather web site or database, etc.)., 0018, 0023, 0031, Fig. 3]; or an expected quantity of vehicle events for all drivers is less than an expected quantity of vehicle events for all drivers when the second driver is assigned to the selected route.
	For claim 4, Rahal-Arabi discloses wherein the plurality of vehicle events collected or generated by the onboard computing system are based on data at least one of systems, sensors, or components of the vehicle [E.g. 0017: higher safety and/or low stress routing can be individualized using current individual safety and/or stress information about the driver (and/or passengers) using sensors to detect information such as heart rate, blood pressure, etc., but additionally can be individualized to past experiences of the particular driver (and/or passenger). For example, if the last time the driver (and/or passenger) went through a particular intersection or on a particular portion of a road, etc. the sensors indicated an increased stress and/or less safe driving, those areas could be avoided in the future (or could be avoided at certain times if there were only certain times or days that the individual was less safe and/or more stressed at certain routing points). In some embodiments, a rain sensor can be used (for example, outside the vehicle) to determine if rain conditions exist. In some embodiments, sensors of the vehicle can be used to determine if the vehicle operated in a way that might indicate a lower vehicle safety level and/or a higher driver stress level under certain conditions (for example, while the rain conditions existed, or while slippery road conditions existed based on input from a weather web site or database, etc.)., 0019: The routing determines (and/or learns) characteristics of the driver that help to provide safer and/or low stress route suggestions for that particular driver. For example, if certain situations cause a driver to make sudden lane changes, sudden starts or stops, or otherwise make a driver appear to be tense, those aspects can be factored into making safer and/or low stress navigation routing suggestions.].
	For claim 5, Rahal-Arabi discloses wherein the plurality of vehicle events further comprises: a first vehicle event having a first associated weight; and a second vehicle event having a second associated weight different from the first associated weight [E.g. 0057: if road A has one mile of a high crime rate street and five miles of a normal safe and/or no stress driving conditions road, while road B has one mile of icy conditions, two miles of driving congestion, and five miles of normal safety and/or no stress driving conditions road, one driver might have a different safety and/or stress routing than another driver. For example, driver 1 might have a driver safety and/or stress profile of a 90% safety/stress weight factor to crime rate, a 10% safety/stress weight factor to icy conditions, a 0% safety/stress weight factor to road congestion, and a 0% safety/stress weight factor to total trip distance, and driver 2 might have a driver safety/stress profile of a 10% safety/stress weight factor to crime rate, a 10% safety/stress weight factor to icy conditions, an 80% safety/stress weight factor to road congestion, and a 0% safety/stress weight factor to total trip distance. In this situation, safety and/or stress scores for driver 1 might indicate a lowest safety do/or highest stress on road A and safety and/or stress scores for driver 2 might indicate a lowest safety and/or highest stress on road B, 0059, 0062].
	For claim 6, Rahal-Arabi discloses wherein the characterized difficulty of a route is based on a plurality of route sections each having a route section characterized difficulty [E.g. 0035: Route stress scoring/navigation device 118 is used to optimize a desired safer and/or stress optimized route among various different road options and their associated stress scores to determine a recommended route. In some embodiments, driving route planning is implemented in a manner that can avoid and/or minimize a presence of key potential stress factors on a driving route in an optimized manner, 0042: navigation routing can be implemented to include provision of a route alternative that is optimized in response to safety and/or driver stress profile factors. This can be implemented in addition to provision of route alternatives based on expected drive times, speed limits, traffic factors, etc., and the safety and/or stress based alternative can also consider these types of factors as well, since they may also contribute to lower safety and/or higher driver stress, particularly based on response to those factors on the safety and/or stress of the particular driver. Driver sensitivity profile development and updating such as, for example, implemented in optimization 300 of FIG. 3 and/or updating 400 of FIG. 4, can also be based on these and/or other factors, 0043: a navigation system develops a driving route based on minimum time, maximum safety, and/or minimum stress using optimization based on a driver safety profile and/or a driver stress profile. In some embodiments, route optimization is implemented in a manner similar to mapping software used to provide a route based on options such as least travel time, most time on highways, etc. However, in some embodiments, an additional route alternative is available for a navigation system in which a route alternative is available that provides a route based on safety and/or driver stress profile factors instead of or in addition to other routes such as, for example, those based on expected drive time, speed limits, traffic factors, etc. In some embodiments, driver safety and/or sensitivity profile development and updating is included in optimizing a route based on driver safety and/or stress profile factors. In some embodiments, a navigation system provides alternate routes for a driver to choose between, 0017: higher safety and/or low stress routing can be individualized using current individual safety and/or stress information about the driver (and/or passengers) using sensors to detect information such as heart rate, blood pressure, etc., but additionally can be individualized to past experiences of the particular driver (and/or passenger). For example, if the last time the driver (and/or passenger) went through a particular intersection or on a particular portion of a road, etc. the sensors indicated an increased stress and/or less safe driving, those areas could be avoided in the future (or could be avoided at certain times if there were only certain times or days that the individual was less safe and/or more stressed at certain routing points). In some embodiments, a rain sensor can be used (for example, outside the vehicle) to determine if rain conditions exist. In some embodiments, sensors of the vehicle can be used to determine if the vehicle operated in a way that might indicate a lower vehicle safety level and/or a higher driver stress level under certain conditions (for example, while the rain conditions existed, or while slippery road conditions existed based on input from a weather web site or database, etc.)., 0018, 0023, Fig. 3] and route section length [0043, 0057, 0015, 0012].
	For claim 7, Rahal-Arabi discloses wherein the characterized difficulty of one route of the plurality of routes is based on the plurality of vehicle events received from only vehicles that have traversed the one route at least a predetermined minimum number of times [E.g. 0015-0016, 0018, 0020, 0031-0032, 0034].
	For claim 8, Rahal-Arabi discloses wherein the plurality of vehicle events are generated by the onboard computing system of the plurality of vehicles in response to lateral and/or longitudinal controlling of the plurality of vehicles [E.g. 0019: high safety and/or low stress navigation routing determines information about (and/or learns about) particular drivers over time (and in some cases, particular drivers and different stress levels based on different passengers and/or types of passengers in the vehicle) and then provides safer routes and/or lower stress routes in situations where the driver is likely to become more stressed. The routing determines (and/or learns) characteristics of the driver that help to provide safer and/or low stress route suggestions for that particular driver. For example, if certain situations cause a driver to make sudden lane changes, sudden starts or stops, or otherwise make a driver appear to be tense, those aspects can be factored into making safer and/or low stress navigation routing suggestions, 0025, 0030, 0012-0013].
	For claim 9, Rahal-Arabi discloses determining a plurality of expected quantities of vehicle events to be collected or generated by the vehicle of the driver when traversing each of the plurality of routes based on at least one of the characterized difficulties of the routes, the characterized performance of the driver [E.g. 0035: Route stress scoring/navigation device 118 is used to optimize a desired safer and/or stress optimized route among various different road options and their associated stress scores to determine a recommended route. In some embodiments, driving route planning is implemented in a manner that can avoid and/or minimize a presence of key potential stress factors on a driving route in an optimized manner, 0042: navigation routing can be implemented to include provision of a route alternative that is optimized in response to safety and/or driver stress profile factors. This can be implemented in addition to provision of route alternatives based on expected drive times, speed limits, traffic factors, etc., and the safety and/or stress based alternative can also consider these types of factors as well, since they may also contribute to lower safety and/or higher driver stress, particularly based on response to those factors on the safety and/or stress of the particular driver. Driver sensitivity profile development and updating such as, for example, implemented in optimization 300 of FIG. 3 and/or updating 400 of FIG. 4, can also be based on these and/or other factors, 0043: a navigation system develops a driving route based on minimum time, maximum safety, and/or minimum stress using optimization based on a driver safety profile and/or a driver stress profile. In some embodiments, route optimization is implemented in a manner similar to mapping software used to provide a route based on options such as least travel time, most time on highways, etc. However, in some embodiments, an additional route alternative is available for a navigation system in which a route alternative is available that provides a route based on safety and/or driver stress profile factors instead of or in addition to other routes such as, for example, those based on expected drive time, speed limits, traffic factors, etc. In some embodiments, driver safety and/or sensitivity profile development and updating is included in optimizing a route based on driver safety and/or stress profile factors. In some embodiments, a navigation system provides alternate routes for a driver to choose between, 0017: higher safety and/or low stress routing can be individualized using current individual safety and/or stress information about the driver (and/or passengers) using sensors to detect information such as heart rate, blood pressure, etc., but additionally can be individualized to past experiences of the particular driver (and/or passenger). For example, if the last time the driver (and/or passenger) went through a particular intersection or on a particular portion of a road, etc. the sensors indicated an increased stress and/or less safe driving, those areas could be avoided in the future (or could be avoided at certain times if there were only certain times or days that the individual was less safe and/or more stressed at certain routing points). In some embodiments, a rain sensor can be used (for example, outside the vehicle) to determine if rain conditions exist. In some embodiments, sensors of the vehicle can be used to determine if the vehicle operated in a way that might indicate a lower vehicle safety level and/or a higher driver stress level under certain conditions (for example, while the rain conditions existed, or while slippery road conditions existed based on input from a weather web site or database, etc.)., 0018, 0023, 0031, Fig. 3], or a length of the route; and assigning of the driver to the selected route of the plurality of routes based on the determined plurality of expected quantities of vehicle events [E.g. 0035: Route stress scoring/navigation device 118 is used to optimize a desired safer and/or stress optimized route among various different road options and their associated stress scores to determine a recommended route. In some embodiments, driving route planning is implemented in a manner that can avoid and/or minimize a presence of key potential stress factors on a driving route in an optimized manner, 0042: navigation routing can be implemented to include provision of a route alternative that is optimized in response to safety and/or driver stress profile factors. This can be implemented in addition to provision of route alternatives based on expected drive times, speed limits, traffic factors, etc., and the safety and/or stress based alternative can also consider these types of factors as well, since they may also contribute to lower safety and/or higher driver stress, particularly based on response to those factors on the safety and/or stress of the particular driver. Driver sensitivity profile development and updating such as, for example, implemented in optimization 300 of FIG. 3 and/or updating 400 of FIG. 4, can also be based on these and/or other factors, 0043: a navigation system develops a driving route based on minimum time, maximum safety, and/or minimum stress using optimization based on a driver safety profile and/or a driver stress profile. In some embodiments, route optimization is implemented in a manner similar to mapping software used to provide a route based on options such as least travel time, most time on highways, etc. However, in some embodiments, an additional route alternative is available for a navigation system in which a route alternative is available that provides a route based on safety and/or driver stress profile factors instead of or in addition to other routes such as, for example, those based on expected drive time, speed limits, traffic factors, etc. In some embodiments, driver safety and/or sensitivity profile development and updating is included in optimizing a route based on driver safety and/or stress profile factors. In some embodiments, a navigation system provides alternate routes for a driver to choose between, 0017: higher safety and/or low stress routing can be individualized using current individual safety and/or stress information about the driver (and/or passengers) using sensors to detect information such as heart rate, blood pressure, etc., but additionally can be individualized to past experiences of the particular driver (and/or passenger). For example, if the last time the driver (and/or passenger) went through a particular intersection or on a particular portion of a road, etc. the sensors indicated an increased stress and/or less safe driving, those areas could be avoided in the future (or could be avoided at certain times if there were only certain times or days that the individual was less safe and/or more stressed at certain routing points). In some embodiments, a rain sensor can be used (for example, outside the vehicle) to determine if rain conditions exist. In some embodiments, sensors of the vehicle can be used to determine if the vehicle operated in a way that might indicate a lower vehicle safety level and/or a higher driver stress level under certain conditions (for example, while the rain conditions existed, or while slippery road conditions existed based on input from a weather web site or database, etc.)., 0018, 0023, 0031, Fig. 3].
	For claim 10, Rahal-Arabi discloses wherein the plurality of vehicle events in which the characterized difficulty of each of the plurality of routes is based is preferentially selected from a first plurality of vehicle events generated by the vehicle of the driver and secondarily selected from a second plurality of vehicle events generated by the plurality of vehicles not including the vehicle of the driver [E.g. 0015-0018, 0023-0027, 0035].
	For claim 11, Rahal-Arabi discloses updating at least one of the characterized route difficulties or the characterized driver performance in real-time based on receiving additional vehicle events [E.g. 0015: any factors that can cause less safe driving and/or driving stress that the navigation system (and/or smart vehicle) can consider in determining a safe and/or low stress driving route according to some embodiments. For example, traffic patterns can be considered in some embodiments. These traffic patterns can include, for example, current accident or current heavy traffic locations as well as historic data such as which locations, intersections, etc. have high traffic accident rates. These types of information can be accessed through various accident databases (for example, databases that are compiled and available from state, counties, police stations, etc). In some embodiments, the navigation system can be aware of unsafe, high risk and/or high stress travel areas in order to provide travel routes that are safer, lower stress and/or lower risk routes, 0016, 0027].
	For claim 13, is interpreted and rejected as discussed with respect to claim 1.
	For claim 15, is interpreted and rejected as discussed with respect to claim 3.
	For claim 16, is interpreted and rejected as discussed with respect to claim 4.
	For claim 17, is interpreted and rejected as discussed with respect to claim 5.
	For claim 18, is interpreted and rejected as discussed with respect to claim 6.
	For claim 19, is interpreted and rejected as discussed with respect to claim 7.
	For claim 20, is interpreted and rejected as discussed with respect to claim 8.
	For claim 21, is interpreted and rejected as discussed with respect to claim 9.
	For claim 22, is interpreted and rejected as discussed with respect to claim 10.
	For claim 23, is interpreted and rejected as discussed with respect to claim 11.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 2, 12, 14 and 24 and rejected under 35 U.S.C. 103 as being unpatentable over Rahal-Arabi in view of Gray et al. (Gray; US Pat. No. 11,428,540).
	For claim 2, Rahal-Arabi fails to expressly disclose wherein the characterized difficulty of the route is based on mean or median frequency of the vehicle events generated by the vehicles while traversing the route. 
	However, as shown by Gray, it was well known in the art of selecting vehicle routes that the characterized difficulty of a route is based on a mode, mean, or median frequency of vehicle events generated by the vehicles while traversing the route (E.g. Col 5, line 49 – Col 6, line 12, Col 8, line 58 – Col 9, line 20).
	It would have been obvious to one of ordinary skill in the art of selecting vehicle routes before the effective filling date of the claimed invention to modify Rahal-Arabi with the teaching of Gray so that the calculation of route difficulty is more accurate and reliable and thereby improve the overall system.
	For claim 12, Rahal-Arabi fails to expressly rendering a graphical user interface based on the characterized route difficulty and the characterized driver performance that provides a relative indication of driver performance across a plurality of drivers and a relative indication of route difficulty across the plurality of routes.
	However, as shown by Gray, it was well known in the art of selecting vehicle routes to include rendering a graphical user interface based on the characterized route difficulty and the characterized driver performance that provides a relative indication of driver performance across a plurality of drivers and a relative indication of route difficulty across the plurality of routes (E.g. Col 11, lines 24-42, Col 13, lines 23-36, Col 6, lines 14-39, Col 9, lines 37-51).
	It would have been obvious to one of ordinary skill in the art of selecting vehicle routes before the effective filling date of the claimed invention to modify Rahal-Arabi with the teaching of Gray in order to enable displaying the least difficult route for the driver according to a driver performance and thereby increase the overall user convenience and ease of use.
	For claim 14, is interpreted and rejected as discussed with respect to claim 2.
	For claim 24, is interpreted and rejected as discussed with respect to claim 12.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
	Petersen et al. (US 2019/0316922)
	Saru et al. (US 2018/0003515)
	Kuehnle et al. (US 2016/0232475)

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689